Case 8:19-cv-02328-CEH-TGW Document 16 Filed 01/22/21 Page 1 of 2 PageID 141




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DARA WRIGHT,

       Plaintiff,

v.                                                  Case No: 8:19-cv-2328-T-36TGW

CAPITAL ONE BANK (USA), N.A.,

      Defendant.
___________________________________/

                                      ORDER

       The Court has been advised by the Notice of Pending Settlement (Doc. 15) that

the above-styled action has been settled. Accordingly, pursuant to Local Rule 3.08(b),

M.D.Fla., it is

       ORDERED AND ADJUDGED that this cause is hereby DISMISSED

without prejudice and subject to the right of the parties, within sixty (60) days of the

date of this order, to submit a stipulated form of final order or judgment should they

so choose or for any party to move to reopen the action, upon good cause shown. After

that 60-day period, however, dismissal shall be with prejudice. Any pending motions

are denied as moot and the Clerk is directed to terminate all deadlines and

administratively close the file.
Case 8:19-cv-02328-CEH-TGW Document 16 Filed 01/22/21 Page 2 of 2 PageID 142




      DONE AND ORDERED in Tampa, Florida on January 22, 2021.




COPIES FURNISHED TO:
Counsel of Record




                                     2
